DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,624,637.  This is a statutory double patenting rejection.
Claim 6 and 7 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 and 7 of prior U.S. Patent No. 10,624,637.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-7, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of U.S. Patent No. 10,624,637 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 can be found in claim 2, claim 3 is claim 3, claim 4 is claim 4, claim 5 is found in claim 5, claim 6 is a portion of claim 6, claim 7 is claim 7, claim 9 is claim 8, claim 10 is claim 9, claim 11 is claim 10, claim 12 is in claim 11, claim 13 is also in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saidha 
(U.S. 2008/0045970).
 In regards to claim 2. Saidha discloses a reload comprising: a tool assembly (fig. 1c); and a coupling member (fig. 1d) including a locking assembly (at least elements 132, 135 and 171) and spring pins (at least elements 156 and 155), each of the spring pins being movable from an inward position (position in contact with recesses 171) to an outward position (not in contact with recesses 171), the locking assembly including a lock plate (132) that is moveable from a first position (see at least paragraphs 39 and 40 when plate 132 is pressed such that plate 132 acks against spring 135 and pushed pins 155 outwardly against springs 156) located between the spring pins to prevent movement of the 
In regards to claim 4. Saidha discloses The reload of claim 2, Saidha further discloses wherein each of the spring pins of the coupling member includes a tapered outer peripheral edge (illustrated in at least fig. 1D the portion of pins 155 is tapered at the section which engages recess 171).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delany 
(U.S. 2,794,633).
In regards to claim 2, Delany discloses A reload comprising: a tool assembly (fig. 1); and a coupling member (fig. 3) including a locking assembly (at least elements 36a, 36b and 48) and spring pins (38a, 38b), each of the spring pins being movable from an inward position (fig. 3) to an outward position (fig. 2), the locking assembly including a lock plate (36a and 36b) that is moveable from a first position (fig. 2) located between the spring pins to prevent movement of the spring pins from the outward position to the inward position (illustrated in at least fig. 2 the plate 36a, 36b is moved by plunger 46 to be more between the pins due to the pivot 34a 34b) to a second position (fig. 4, when the plunger ) spaced from the spring pins (illustrated in at least fig. 4).
In regards to claim 4. Delany discloses The reload of claim 2, Delany further discloses wherein each of the spring pins of the coupling member includes a tapered outer peripheral edge (illustrated in at least fig. 2 the portion of spring pin 38a and 38b which contact side 50 are tapered relative to the recess in side wall 50 see at least fig. 2.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delany in view of Baxstrom (U.S. 2007/0031184)
Delany discloses the reload of claim 2,
Delany does not disclose wherein the coupling member includes an axle for supporting at least one spring and the spring pins, the at least one spring being positioned between the spring pins and configured to bias each of the spring pins to the outward position. 
Baxstrom teaches an axle (32a and 32b) for supporting at least one spring (spring 40a and 40b) and the spring pins (pins 20a and 20b), the at least one spring being positioned between the spring pins and configured to bias each of the spring pins to the radial outward position (illustrated in fig. 12). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Delany to include an axle for aligning the springs and spring pins and biasing the pins outward as taught by Baxstrom for the purpose of preventing accidental disengagements (paragraph 16 Baxstrom).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saidha in view of Sapienza (U.S. 2011/0108605)
In regards to claim 8, Saidha discloses The reload of claim 2, Saidha does not disclose wherein the tool assembly includes a cartridge assembly and an anvil assembly pivotally secured relative to the cartridge assembly.
Sapienza teaches a tool assembly (fig. 4) includes a cartridge assembly (222) and an anvil assembly (230) pivotally secured relative to the cartridge assembly (see at least fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the end effector of Saidha for the end effector of Sapienza. Both end effectors teach applying fasteners for a surgical procedure as such it would have been obvious to one having ordinary skill in the art to substitute one known end effector type for another to accomplish the same function of applying fasteners. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731